Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-12 in the reply filed on March 08th, 2022 is acknowledged. Non-elected invention of Group II, claims 13-16 have been withdrawn from consideration.  Claims 1-16 are pending.
Action on merits of Group I, claims 1-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 25th, 2020 and January 14th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 12/12/2019 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lyu (CN 109037493, hereinafter as Lyu ‘493).
Regarding Claim 1, Lyu ‘493 teaches an array substrate, comprising: 
a substrate (Fig. 1, (1); [0040]); 
a first planarization layer (7; [0046]) disposed on the substrate; 
a second planarization layer (6; [0045]) disposed on the substrate, and 
a partition groove (see Fig. 6) formed between the first planarization layer (7) and the second planarization layer (6) to expose the substrate; 

a reflective layer (Fig. 7, (3); [0086]) disposed on the second planarization layer (6) and covering a side of the second planarization layer (6); and 
a pixel defining layer (8; [0088]) disposed on the partition groove and covering a portion of the first planarization layer (7) and a portion of the second planarization layer (6); wherein the reflective layer (3) extends from the second planarization layer (6) onto the array substrate and forms a gap with the first planarization layer (7) (see Fig. 7).  

Regarding Claim 7, Lyu ‘493 teaches an array substrate, comprising: 
a substrate (Fig. 1, (1); [0040]); 
a first planarization layer (7; [0046]) disposed on the substrate; 
a second planarization layer (6; [0045]) disposed on the substrate, and 
a partition groove (see Fig. 6) formed between the first planarization layer (7) and the second planarization layer (6) to expose the substrate; 
a first electrode layer (Fig. 7, (3); [0086]) disposed on the first planarization layer (7); 
a reflective layer (Fig. 7, (3); [0086]) disposed on the second planarization layer (6) and covering a side of the second planarization layer (6); and 
a pixel defining layer (8; [0088]) disposed on the partition groove and covering a portion of the first planarization layer (7) and a portion of the second planarization layer (6).


    PNG
    media_image1.png
    191
    322
    media_image1.png
    Greyscale

                                                         Fig. 9 (Lyu ‘493)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu ‘493 as applied to claim 1 above and further in view of Huangfu (US 2016/0359142, hereinafter as Huang ‘142).
Regarding Claims 2 and 8, Lyu ‘493 teaches the thin film transistor array substrate (see para. [0050]).
Thus, Lyu ‘493 is shown to teach all the features of the claim with the exception of explicitly the features: “a thin film transistor layer disposed on the substrate, and the first planarization layer is correspondingly disposed on the thin film transistor layer”.  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lyu ‘493 by having a thin film transistor layer disposed on the substrate, and the first planarization layer is correspondingly disposed on the thin film transistor layer in order to provides a driving signal for the first electrode layer (see para. [0070]) as suggested by Huang ‘142.

Regarding Claims 3 and 9, Lyu ‘493 teaches the reflective layer (3) is disposed on the second planarization layer (6) and covers a sidewall of the partition groove and extends onto the substrate (1) (see Fig. 9).
Huang ‘142 teaches the second planarization layer (3) is disposed between the reflective layer (63; [0069]) and the substrate (1) (see Fig. 2c).  

Regarding Claims 4 and 10, Lyu ‘493 teaches a material of the reflective layer (3) is the same as a material of the first electrode layer (see Fig. 7; [0100]).  

Regarding Claims 5 and 11, Lyu ‘493 teaches a light emitting layer (4; [0103]) and a second electrode layer (5; [0103]), the light emitting layer is disposed on the first electrode layer (3) and the reflective layer (see Fig. 5), and the second electrode layer (5) is disposed on the light emitting layer (see Fig. 9).  

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Gai et al. (US 2020/0258958 A1)			
Liu et al. (US 2019/0312234 A1)
Kwon (US 2016/0211483 A1)
Park (US 2008/0169461 A1)		
Lee et al. (US 2006/0097263 A1)
	
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829